   Case 3:17-cv-01362 Document 320 Filed 04/14/20 Page 1 of 3 PageID #: 6353



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

 THE CITY OF HUNTINGTON,

         Plaintiff,

 v.                                                   Civil Action No. 3:17-01362
                                                      Hon. David A. Faber
 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

         Defendants.
 CABELL COUNTY COMMISSION,

         Plaintiff,
                                                      Civil Action No. 3:17-01665
 v.                                                   Hon David A. Faber

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

         Defendants.

      DEFENDANTS’ MOTION TO COMPEL DISCOVERY RESPONSES FROM DEA

        Pursuant to Rules 26, 34, 37, and 45 of the Federal Rules of Civil Procedure, Defendants

AmerisourceBergen Drug Corporation, Cardinal Health, Inc., and McKesson Corporation

(collectively, “Defendants”), by counsel, hereby move for an order compelling the U.S. Drug

Enforcement Administration (“DEA”) to produce documents and communications responsive to

Defendants’ Subpoena to Produce Documents, Information, or Objects to the DEA served on

February 21, 2020, so that Defendants have a meaningful opportunity to take the fact discovery

needed to defend themselves in this matter. Defendants’ motion should be granted for the reasons

set forth in the accompanying memorandum of law, which is incorporated here. Pursuant to LR

Civ P 7.1(a), copies of all documents, affidavits, and other such materials or exhibits referenced in

the memorandum and upon which this motion relies are attached to this motion. Defendants
   Case 3:17-cv-01362 Document 320 Filed 04/14/20 Page 2 of 3 PageID #: 6354



further certify that they have conferred with counsel for the DEA in an effort to resolve the subject

discovery dispute without court intervention.

Dated: April 14, 2020

Respectfully submitted,
                                                McKesson Corporation
                                                By Counsel:

                                                /s/ Jeffrey M. Wakefield
                                                Jeffrey M. Wakefield (WVSB #3894)
                                                Jason L. Holliday (WVSB #12749)
                                                FLAHERTY SENSABAUGH BONASSO PLLC
                                                P.O. Box. 3843
                                                Charleston, WV 25338-3843
                                                Tel: (304) 345-0200
                                                jwakefield@flahertylegal.com
                                                jholliday@flahertylegal.com

                                                /s/ Carol Dan Browning
                                                Carol Dan Browning
                                                Stites & Harbison, PLLC
                                                400 West Market Street, Suite 1800
                                                Louisville, Kentucky 40202
                                                Tel: (502) 587-3400
                                                Fax: (502) 587-6391
                                                cbrowning@stites.com

                                                /s/ Timothy C. Hester
                                                Timothy C. Hester
                                                Mark H. Lynch
                                                Christian J. Pistilli
                                                Laura Flahive Wu
                                                COVINGTON & BURLING LLP
                                                One CityCenter
                                                850 Tenth Street NW
                                                Washington, DC 20001
                                                Tel: (202) 662-5324
                                                thester@cov.com
                                                mlynch@cov.com
                                                cpistilli@cov.com
                                                lflahivewu@cov.com

                                                AmerisourceBergen Drug Corporation
                                                By Counsel:



                                                  2
Case 3:17-cv-01362 Document 320 Filed 04/14/20 Page 3 of 3 PageID #: 6355




                                 /s/ Gretchen M. Callas
                                 Gretchen M. Callas (WVSB #7136)
                                 JACKSON KELLY PLLC
                                 Post Office Box 553
                                 Charleston, West Virginia 25322
                                 Tel: (304) 340-1000
                                 Fax: (304) 340-1050
                                 gcallas@jacksonkelly.com

                                 /s/ Robert A. Nicholas
                                 Robert A. Nicholas
                                 Shannon E. McClure
                                 REED SMITH LLP
                                 Three Logan Square
                                 1717 Arch Street, Suite 3100
                                 Philadelphia, PA 19103
                                 Tel: (215) 851-8100
                                 Fax: (215) 851-1420
                                 rnicholas@reedsmith.com
                                 smcclure@reedsmith.com

                                 Cardinal Health, Inc.
                                 By Counsel:

                                 /s/ Steven R. Ruby
                                 Brian A. Glasser (WVSB #6597)
                                 Steven R. Ruby (WVSB #10752)
                                 Raymond S. Franks II (WVSB #6523)
                                 BAILEY GLASSER LLP
                                 209 Capitol Street
                                 Charleston, West Virginia 25301
                                 Telephone: (304) 345-6555
                                 Facsimile: (304) 342-1110
                                 Counsel in Cabell County action
                                  /s/ Enu Mainigi
                                 Enu Mainigi
                                 F. Lane Heard III
                                 Ashley W. Hardin
                                 WILLIAMS & CONNOLLY LLP
                                 725 Twelfth Street NW
                                 Washington, DC 20005
                                 Tel: (202) 434-5000
                                 Fax: (202) 434-5029
                                 emainigi@wc.com
                                 lheard@wc.com
                                 ahardin@wc.com


                                    3
